SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Announces its Consolidated Results for the First Quarter 2011 BOVESPA1 (lot 1 share) TCSL3: R$8.48 TCSL4: R$7.14 NYSE1 (1 ADR 10 PN shares) TSU: US$46.40 (1) closing prices of May 2nd, 2011 Rio de Janeiro, May 2nd, 2011 – TIM Participações S.A. (BOVESPA: TCSL3 and TCSL4; and NYSE: TSU), the company which controls directly TIM Celular S.A. and Intelig Telecomunicações Ltda., announces its results for the first quarter of 2011. TIM Participações S.A. (“TIM Participações” or “TIM”) provides telecommunication services with a nationwide presence in Brazil. The following financial and operating Consolidated information, except where otherwise indicated, is presented according to IFRS (International Financial Reporting Standards) and in Brazilian Reais (R$), pursuant to Brazilian Corporate Law. All comparisons refer to the first quarter of 2010 (1Q10) and fourth quarter of 2010 (4Q10). The Income Statement and Balance Sheet analysis refers to TIM+Intelig and using 2009 figures in a Pro-forma basis, except when otherwise indicated. 1Q11 Conference Call Conference Call in Portuguese: May 3rd, 2011, at: 10:00 AM Brasília time 09:00 AM US ET Conference Call in English: May 3rd, 2011, at: 12:30 PM Brasília time 11:30 AM US ET For further information, please access the Company’s website: www.tim.com.br/ir Investor Relations Contacts ri@timbrasil.com.br (+55 21) 4109-3360 / 4109-3446 / 4109-3751 Avenida das Américas, 3434 Bloco 01 6° andar – Barra da Tijuca Rio de Janeiro, RJ - Brazil Zip Code 22640-102 Fax: +55 21 4009-3990 1Q11 Highlights Speeding up business growth: Subscriber base grew 24.7% YoY, with 8.5 million lines of gross adds (all time high for a first quarter) and net addition of 1.8 million lines; Top line grew of 13.8% YoY and EBIT 109% higher versus 1Q10; Data revenues reached R$640 million in 1Q11, 32.3% yearly growth, already accounting for 14% of mobile revenues (vs. 12% in 1Q10); MOU reached 126 minutes this quarter (+26.7% YoY), showing a strong evidence of community based success; Network quality in leadership position for 13 months in a row, having Call Drop rate at lowest level in the market; SAC sharply decreased to R$36 (-51.3% YoY) - reflecting efficiency on acquisition (SAC/ARPU at 1.8x vs. 3.2x in the 1Q10); Total subsidy per handset sold declined 76% YoY, reaching R$23; Bad debt reached new low at 0.8% of total gross revenues; EBITDA reached R$1,033 million in 1Q11, 9% yearly growth (or 23% YoY growth without subsidy capitalization impact); EBIT came 2.1x higher YoY, totaling R$350 million in 1Q11; EBITDA - CAPEX grew by 186% YoY, reaching R$736 million; Net income totaled R$213 million in 1Q11, 4x higher YoY. Message from Management The first quarter of 2011 was characterized by the business growth acceleration, resulting from the innovative approaches driven by TIM in all market segments (Prepaid, Postpaid, Voice, Data, SIM-Only and Smarthphones) Speeding up Growth In this quarter, although under tough competitive landscape, TIM managed to lead the gross addition in the market along with double digit growth in the gross revenues. Our Infinity plan has reached aproximately 90% of pre-paid base, while Liberty plan has reached one-third of post-paid segment. Important to emphasize that churn rate on post-paid continue to reduce, reaching for example 1.7% monthly in the consumer segment (vs. 2.9% in 1Q10). Customer Base: Gross adds grew by 55% and Net adds +45% versus 1Q10; Revenues: Top line growth of 14% YoY and net service revenues 9% higher versus 1Q10; Drivers for Yearly Growth: Voice outgoing gross revenues (usage+LD) grew by 17%, data gross revenues increasing by 35%, and Intelig maintaining the high rate growth of 31%; Important KPIs to highlight: MOU rose 27% versus 1Q10, to 126 minutes, with outgoing calls increasing 37% in the same period. On the date side, numbers of daily unique users passed 1.3 million people, powered by smart/webphone sale that grew by 4x versus a year ago, and lastly, SMS outbound traffic has increased 3x since the launch of Infinity Torpedo in February. Solid Financials As for the financials, our focus continue to be setting a good equilibrium between growht and profitability. In this sense, I would highlight below our main achievements on financials: EBITDA reached R$1,033 million in 1Q11, 9% yearly growth (or 23% YoY growth without the impact of subsidy capitalization); EBIT came 2.1x higher YoY, totaling R$350 million in 1Q11; EBITDA - CAPEX grew by 186% YoY, reaching R$736 million; Net income totaled R$213 million in 1Q11, 4x higher than 1Q10. Business Outlook We maintain our view that brazilian market is a large one, with plenty of growth for fixed-to-mobile substitution and a complete untapped market for data services. Our strategy remained still. No legacy to protect on fixed business, front runner in the voice market and going beyond the voice business speeding up data and smartphone approach. Important also to highlight that our handset policy will remain unchanged, or zero subsidy approach, fostering network strength with a better capital allocation (infra-structure will represent over 90% of our 2011 capex, mainly on transmission).
